Beck, J.
¥e have repeatedly held that the sale together, as one tract, of separate and distinct parcels of land for taxes, is invalid, and we have no inclination to- modify or depart, .from *296this rule so often recognized. and so well founded, as we believe, upon a true construction of the statute upon that subject'. The sole question for determination in this case is whether the rule is applicable to the facts set up in the petition.
It is plain that the usual, most convenient, or even neces-. sary description of a body of land will not always alone determine whether it is to be regarded as one or more tracts or parcels. Nothing is more common than for plurality to be joined in unity; for distinct things, having a separate existence and, when considered separately, not only capable of, but. necessarily requiring an individual description, to be united so as to form another thing. This neAV combination may have an individual name or description, but may also be known by the united names or descriptions of its component parts. It is obvious that its use and nature must determine whether it is to be regarded as a unit, and that its description or name cannot control in that respect. The same rules apply to land. It not urifrequently happens that city lots are divided transversely and, of two or three, tAvice or thrice that number are made by such division. A natural, convenient and, in some instances, almost necessary description of such new formed lots would be by that of the parts of the lots existing under the old division of the land. The use of the new lots would permit no other conclusion than that each was, in fact, though composed of parts separately described, a distinct and united parcel. So in the case of the union for use of several lots into one tract, they would become one lot, although the natural and necessary description would be by that of its component parts. • ■ -
Business may demand that more than one lot be covered by one building. In such a case the use of the several parcels require them to be regarded as united in one. And, in the case of a homestead, it may be of several lots, if together they are not of a greater quantity than is prescribed by the statute. The buildings may be partly upon the different sub-di\Tisions. Their use demands that they be considered one tract. We doubt not that, in each case stated, the parcel of land, *297though composed of parts separately described, is always regarded in business transactions as one lot. To hold that the law, in matters pertaining to taxation, will recognize a rule treating such property as distinct and separate parcels, will work hardships and oppression upon the tax payers. In the cases of business property as well as of homesteads, stated above, if less than the whole lot be sold, the part sold must be an undivided interest.
It will be readily seen that such sales would destroy the value of the property undisposed of, and the interests pmS chased being in as many separate parts as there are descriptions of the property sold, would be also of less value. These considerations would prevent purchasers from bidding for less than the whole of the lots offered, and would thus tend to the oppression of the tax payer.
The like effect would result in the case of the sale of homesteads, and there -would be great difficulty in applying the provisions of the statute regulating the sale of such property for taxes, without a final sale in subsequent proceedings for 'partition. See Code, § 876.
We conclude that when the use and nature of the lots require them to be regarded as one parcel, the law will so treat them. A sale of such property as one lot will be held valid.
The petition before us presents the precise facts of the cases stated above. The lots are alleged to be used for one purpose, as one parcel, the buildings being partly on each. In our opinion the property ought to be regarded as one lot. The demurrer should have been overruled.
Eeversed.